Name: Commission Regulation (EEC) No 966/92 of 15 April 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 4. 92 Official Journal of the European Communities No L 103/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 966/92 of 15 April 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regu ­ lation (EEC) No 2205/90 (*), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 682/92 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 8 to 14 April 1992 for the pound sterling and the Greek drachma lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom in the sectors concerned and, pursuant to Article 9 (2) of the same Regulation, to an adjustment of the monetary compensatory amounts applicable to Greece, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641/91 is hereby amended as follows : 1 . the column headed 'United Kingdom' in parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . the column headed 'Greece' in parts 1 , 3, 4, 5 , 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 3 . Annex II is replaced by Annex II hereto. 4 . Annex III is replaced by Annex III hereto. Article 2 This Regulation shall enter into force on 20 April 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24. 6 . 1985, p . 6 . O OJ No L 201 , 31 . 7 . 1990, p . 9 . ( ») OJ No L 153, 17. 6. 1991 , p . 1 . O OJ No L 77, 23 . 3 . 1992, p . 1 . O OJ No L 310, 21 . 11 . 1985, p. 4 . ( ¢) OJ No L 358 , 8. 12 . 1989, p . 28 . No L 103/2 Official Journal of the European Communities 20. 4. 92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spam Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Ft Pta Esc £ £ Irl  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 1,240 1,240 1,675 1,675 1,240 1,240 1,178 1,178 1,178 1,131 1,131 1,240 1,240 1,178 1,178 1,504 1,417 1,736 0,558 1,202 1,154 1,202 1,202 2,137 1,624 1,583 1,798 1,265 1,202 1,649 1,202 1,202 1,265 1,202 1,202 1,154 1,265 2 830,2 2 830,2 3 823,3 3 823,3 2 830,2 2 830,2 2 688,8 2 688,8 2 688,8 2 581,2 2 581,2 2 830,2 2 830,2 2 688,8 2 688,8 3 431,3 3 233,3 3 962,3 1 273,6 2 742,6 2 632,9 2 742,6 2 742,6 4876,9 3 705,8 3 613,7 4 103,8 2 886,8 2 742,6 3 764,3 2 742,6 2 742,6 2 886,8 2 742,6 2 742,6 2 632,9 2 886,8 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 20 . 4 . 92 Official Journal of the European Communities No L 103/3 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  1,202 1,202 1,202 1,649 1,154 2,036 1,265 1,202 1,364 1,202 1,202 1,202 1,649 1,885 1,202 1,154 2,036 1,583 1,154 1,154 1,265 1,265 1,265 1,265 1,202 1,202 1,202 1,265 1,202 1,202 1,202 1,265 1,202 1,202 1,202 0,930 0,372 2,207 1,649 2,097 1,567 1,826 2,096 2,096 1,873 2 742,6 2 742,6 2 742,6 3 764,3 2 632,9 4 646,2 2 886,8 2 742,6 3 113,2 2 742,6 2 742,6 2 742,6 3 764,3 4 302,0 2 742,6 2 632,9 4 646,2 3 613,7 2 632,9 2 632,9 2 886,8 2 886,8 2 886,8 2 886,8 2 742,6 2 742,6 2 742,6 2 886,8 2 742,6 2 742,6 2 742,6 2 886,8 2 742,6 2 742,6 2 742,6 2 122,6 849,1 5 037,7 3 764,2 4 786,0 3 576,1 4 167,6 4 783,0 4 783,0 4 273,6 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 11-4 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 7294 C) No L 103/4 Official Journal of the European Communities 20 . 4. 92 Positive Negative Denmark Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy France DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  1 000 kg  1108 12 00 11-4 7295 (') 1,873 4 273,6 1108 13 00 11-5 7296 1,873 4 273,6 11-5 7297 O 1,873 4 273,6 1108 14 00 11-4 7294 1,873 4 273,6 11-4 7295 O M73 4 273,6 1108 19 90 11-4 7294 1,873 4 273,6 11-4 7295 0) 1.873 4 273,6 1109 00 00 2,852 6 509,4 1702 30 91 17-9 7318 2,443 5 575,5 1702 30 99 17-9 7318 1,873 4 273,6 1702 40 90 1,873 4 273,6 1702 90 50 1,873 4 273,6 1702 90 75 2,555 5 830,2 1702 90 79 1,786 4 075,5 2106 90 55 1,873 4 273,6 2302 10 10 23-1 7622   23-1 7623 0,512 1 168,9 2302 10 90 1,061 2 421,3 2302 20 10 0,512 1 168,9 2302 20 90 1,061 2 421,3 2302 30 10 0,512 1 168,9 2302 30 90 1,098 2 504,7 2302 40 10 0,512 1 168,9 2302 40 90 1,098 2 504,7 2303 10 11 2,480 5 660,4 2309 10 11 23-2 7624   23-2 7625 0,149 339,6 2309 10 13 23-8 7541 (*)   23-8 7542 (*) 1,572 3 587,3 23-8 7543 (*) 3,144 7 174,7 23-8 7545 (*) 0,246 560,6 23-8 7546 (2) 0,491 1 121,1 23-8 7547 O   23-8 7548 (a) 2,606 5 947,2 23-8 7549 (*) 5,212 11 894,4 23-8 7550 O 0,149 339,6 23-8 7551 P) 1,721 3 926,9 23-8 7552 (*) 3,293 7 514,3 23-8 7626 (*) 0,149 339,6 23-8 7627 (*) 0,395 900,2 23-8 7628 (2) 0,640 1 460,7 23-8 7629 (2) 0,149 339,6 23-8 7630 O 2,755 6 286,8 23-8 7631 C) 5,361 12 234,0 2309 10 31 23-3 7624   20. 4. 92 Official Journal of the European Communities No L 103/5 Positive Negative Ireland CN code Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Id  1 000 kg  2309 10 31 2309 10 33 Table Additionalcode Notes 23-3 7691 23-9 7541 0 23-9 7542 o 23-9 7543 0 23-9 7545 &lt;2) 23-9 7546 0 23-9 7547 o 23-9 7548 0 23-9 7549 0 23-9 7645 (2) 23-9 7646 o 23-9 7647 0 23-9 7648 o 23-9 7649 (2) 23-9 7650 o 23-9 7651 &lt;2) 23-9 7652 (2) 23-9 7653 0 23-4 7624 23-4 7692 23-10 7541 0 23-10 7542 0 23-10 7543 0 23-10 7545 0 23-10 7546 0 23-10 7547 0 23-10 7548 0 23-10 7549 0 23-10 7654 0 23-10 7655 0 23-10 7656 0 23-10 7657 0 23-10 7658 0 23-10 7659 0 23-10 7660 0 23-10 7661 0 23-10 7662 0 23-5 7624 23-5 7693 23-11 7541 0 23-11 7542 0 23-11 7543 0 23-11 7545 0 23-11 7546 0 23-11 7547 0 2309 10 51 2309 10 53 0,471 1,572 3,144 0,246 0,491 2,606 5,212 0,471 2,043 3,615 0,471 0,717 0,962 0,471 3,077 5,683 0,930 1,572 3,144 0,246 0,491 2,606 5,212 0,930 2,502 4,074 0,930 1,176 1,421 0,930 3,536 6,142 0,149 1,572 3,144 0,246 0,491 1 075,5 3 587,3 7 174,7 560,6 1 121,1 5 947,2 11 894,4 1 075,5 4 662,8 8 250,2 1 075,5 1 636,1 2 196,6 1 075,5 7 022,7 12 969,9 2 122,6 3 587,3 7 174,7 560,6 1 121,1 5 947,2 11 894,4 2 122,6 5 709,9 9 297,3 2 122,6 2 683,2 3 243,7 2 122,6 8 069,8 14 017,0 339,6 3 587,3 7 174,7 560,6 1 121,1 2309 90 31 2309 90 33 No L 103/6 Official Journal of the European Communities 20. 4. 92 Negative Denmark Italy France Greece Ireland CN code Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  2309 90 33 2309 90 41 2309 90 43 I I Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ 23-11 7548 0 I 2,606 23-11 7549 o l 5,212 23-11 7663 (') 0,149 23-11 7664 O l 1,721 23-11 7665 o 3,293 23-11 7666 &lt;2) l 0,149 23-11 7667 O l 0,395 23-11 7668 C) l 0,640 23-11 7669 0 l 0,149 23-11 7670 o l 2,755 23-11 7671 o l 5,361 23-6 7624 l l  23-6 7694 l 0,471 23-12 7541 o l  23-12 7542 o I l,572 v 23-12 7543 o l 3,144 23-12 7545 0 0,246 23-12 7546 0 I 0,491 23-12 7547 o  23-12 7548 o l 2,606 23-12 7549 o 5,212 23-12 7672 o 0,471 23-12 7673 o 2,043 23-12 7674 (2) 3,615 23-12 7675 o 0,471 23-12 7676 o 0,717 23-12 7677 0 0,962 23-12 7678 o I 0,471 23-12 7679 o 3,077 23-12 7680 o, 5,683 23-7 7624  23-7 7695 0,930 23-13 7541 0  23-13 7542 o 1,572 23-13 7543 o 3,144 23-13 7545 o 0,246 23-13 7546 o 0,491 23-13 7547 o _ 23-13 7548 o 2,606 23-13 7549 0 5,212 23-13 7681 o 0,930 23-13 7682 o 2,502 23-13 7683 o 4,074 23-13 7684 0 l 0,930 23-13 7685 0 1,176 5 947,2 11 894,4 339,6 3 926,9 7 514,3 339,6 900,2 1 460,7 339,6 6 286,8 12 234,0 1 075,5 3 587,3 7 174,7 560,6 1 121,1 5 947,2 11 894,4 1 075,5 4 662,8 8 250,2 1 075,5 1 636,1 2 196,6 1 075,5 7 022,7 12 969,9 2 122,6 3 587,3 7 174,7 560,6 1 121,1 5 947,2 11 894,4 2 122,6 5 709,9 9 297,3 2 122,6 2 683,2 2309 90 51 2309 90 53 20. 4. 92 Official Journal of the European Communities No L 103/7 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I  1 000 kg  2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 o o o C) 1,421 0,930 3,536 6,142 3 243,7 2 122,6 8 069,8 14 017,0 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 103/8 Official Journal of the European Communities 20 . 4 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spain Portugal IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr lit FF DrDM F1 Pta Esc £ £ Irl  100 kg live weight  o o C) C)  100 kg net weight  o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 1,149 1,149 1,149 1,149 1,149 2,183 2,183 2,183 2,183 1,746 1,746 2,619 2,619 1,746 2,987 1,941 1,941 0,311 0,311 1,553 0,485 0,485 2,427 1,553 2,427 2,427 0,485 2,427 2,987 2,427 1,746 2,493 2,493 2,493 2,493 1,493 0,999 0,999 2 621,6 2 621,6 2 621,6 2 621,6 2 621,6 4 981,1 4 981,1 4 981,1 4 981,1 3 984,9 3 984,9 5 977,3 5 977,3 3 984,9 6 816,2 4 430,6 4 430,6 708,9 708,9 3 544,4 1 107,6 1 107,6 5 538,2 3 544,4 5 538", 2 5 538,2 1 107,6 5 538,2 6 816,2 5 538,2 3 984,9 5 688,9 5 688,9 5 688,9 5 688,9 3 408,1 2 280,8 2 280,8 C) 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 C) O O oo o 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 20. 4 . 92 Official Journal of the European Communities No L 103/9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 103/10 Official Journal of the European Communities 20 . 4. 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl | I  100 pieces  0105 11 00 I l I 48,7 0105 19 10 l 142,1 0105 19 90 I 48,7  100 kg  0105 91 00 l I 211,7 0105 99 10 344,3 0105 99 20 l 326,4 0105 99 30 232,7 0105 99 50 340,2 0207 10 11 265,9 0207 10 15 302,4 0207 10 19 329,4 0207 10 31 332,4 0207 10 39 364,3 0207 10 51 405,1 0207 10 55 491,8 0207 10 59 546,5 0207 10 71 l 466,3 0207 10 79 509,9 0207 10 90 486,0 0207 21 10 302,4 0207 21 90 329,4 0207 22 10 332,4 0207 22 90 364,3 0207 23 1 1 l 491,8 0207 23 19 l 546,5 0207 23 51 466,3 0207 23 59 509,9 0207 23 90 486,0 0207 39 11 896,1 0207 39 13 362,4 0207 39 15 275,9 0207 39 17 191,0 0207 39 21 498,9 0207 39 23 468,7 0207 39 25 849,0 0207 39 27 I 191,0 0207 39 31 698,0 0207 39 33 400,8 20. 4 . 92 Official Journal of the European Communities No L 103/ 11 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  275,9 191,0 531,8 249,3 448.7 849,0 191.0 1 070,7 896.1 601,1 560.8 534.6 275.9 191,0 764.8 498.9 739.3 468.7 701.2 849,0 191.0 896.1 362.4 275,9 191,0 498,9 468.7 849,0 191,0 698,0 400.8 275.9 191,0 531,8 249.3 448.7 849,0 191.0 1 070,7 896.1 601,1 560.8 534,6 275.9 191,0 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 No L 103/ 12 Official Journal of the European Communities 20 . 4. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg  764.8 498.9 739,3 468,7 701,2 849,0 191,0 424,5  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 101.5 34,8 - 100 kg  306,7 1 435,3 625.6 668,6 1 386,2 355.7 664.8 933.9 895,0 933,9 1 245,1 168,7 1 245,1 168,7 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 20. 4 . 92 Official Journal of the European Communities No L 103/ 13 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Put Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 02 0403 10 04 0403 10 06 0403 10 12 0403 10 14 0403 10 16 0403 10 22 0403 10 24 0403 10 26 0403 10 32 0403 10 34 0403 10 36 0403 90 11 0403 90 13 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 7058 7059 7074 7079 7222 7089 7089 7744 7098 7099 7114 7224 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7223 7098 7099 7114 7224 a+e 1,303 0,812 1,303 d+f d+f a + c 0,812 a + c a + c a+c a+c a+c+f a+c a+c+f a+c a+c a+c a + c+f a+c+f a+c+f a+c a+c a+c a + c+f a + c+f a+c+f 0,812 1,303 0,812 a + c a+e 2 973,6 1 852,6 2 973,6 d+f d+f a+c 1 852,6 a+c a+c a+c a + c a+c+f a+c a + c+f a+c a+c a + c a+c+f a+c+f a + c+f a+c a+c a+c a+c+f a+c+f a+c+f 1 852,6 2 973,6 1 852,6 a+c No L 103/14 Official Journal of the European Communities 20. 4 . 92 Positive Negative Germany Nether ­ lands Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7199 7214 7218 7219 7225 7280 7281 7226 7227 7228 a+c d+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 0,958 0,982 1,030 1,055 1,179 1,208 2,158 2,212 b x coef b x coef b x coef b b x coef 1,620 1,850 a+c d+f a+c+f a+c+f a+c a+c a+c a+c+f a+c+f a+c+f a+c a+c a+c a+c a+c a+c a+c+f a+c+f a+c+f a+c+f a+c+f a+c+f 2 187,1 2 241,8 2 349,6 2 408,4 2 689,5 2 756,8 4 925,8 5 049,0 b x coef b x coef b x coef b b x coef 3 697,3 4 221,6 0406 10 20 20. 4. 92 Official Journal of the European Communities No L 103/ 15 Negative Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lrt FF Dr £ Irl  100 kg  \ I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ 0406 10 20 04-8 7229 1 1,114 04-8 7230 1,449 04-8 7231 l 0,506 l 04-8 7232 0,736 0406 10 80 04-8 7226  04-8 7228 1,850 04-8 7230 1,449 04-8 7232 0,736 0406 20 10  0406 20 90 04-9 7233 1,850 04-9 7234 2,508 0406 30 10 04-10 7235 l  04-10 7236 0,665 04-10 7237 0,976 04-10 7238 1,420 04-10 7239 1,684 0406 30 31 04-10 7235  04-10 7236 0,665 04-10 7237 l 0,976 04-10 7238 1,420 0406 30 39 04-10 7235  04-10 7238 1,420 04-10 7239 1,684 0406 30 90 1,684 0406 40 00 04-11 7240  04-11 7241 1,751 0406 90 11 04-12 7242 l 1,449 04-12 7243  04-12 7244 I l 1,620 04-12 7245 l 1,850 04-12 7246 I 1,114 04-12 7247 I l 1,449 0406 90 13 04-13 7248 l  04-13 7250 l l 2,165 0406 90 15 04-13 7248 \ l  04-13 7250 \ l 2,165 0406 90 17 04-13 7248 \ l  04-13 7249 l l 1,449 04-13 7250 l 2,165 0406 90 19 I \ l  0406 90 21 04-14 7251 I  04-14 7252 \ l 1,984 0406 90 23 04-15 7254  04-15 7255 1,620 04-15 7256 \ 1,850 2 541,9 3 307,8 1 155,4 1 680,6 4 221,6 3 307,8 1 680,6 4 221,6 5 724,2 1 518,1 2 226,6 3 239,9 3 842,2 1 518,1 2 226,6 3 239,9 3 239,9 3 842,2 3 842,2 3 996,1 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 4 940,9 4 940,9 3 307,8 4 940,9 4 527,6 3 697,3 4 221,6 No L 103/16 20 . 4. 92Official Journal of the European Communities Negative Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  Positive \ CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc ¢ United Kingdom £ 0406 90 23 04-15 7257 I 1,114 04-15 7258 1,449 0406 90 25 04-15 7254 \  04-15 7255 \ 1,620 04-15 7256 \ 1,850 04-15 7257 \ 1,114 04-15 7258 \ 1,449 0406 90 27 04-15 7254  04-15 7255 1,620 04-15 7256 1,850 04-15 7257 1,114 04-15 7258 1,449 0406 90 29 04-15 7253  04-15 7254  04-15 7255 1,620 04-15 7256 1,850 04-15 7257 l 1,114 04-15 7258 1,449 0406 90 31 04-15 7253  04-15 7254 I  04-15 7255 , 1,620 l 04-15 7256 l 1,850 04-15 7257 1,114 04-15 7258 1,449 0406 90 33 04-15 7253  04-15 7254 l  04-15 7255 1,620 04-15 7256 \ 1,850 04-15 7257 1,114 04-15 7258 1,449 0406 90 35 04-16 7259  04-16 7274 " 1,620 04-16 7277 1,850 04-16 7278 1,114 04-16 7279 1,449 0406 90 37 04-16 7259  04-16 7274 1,620 04-16 7277 1,850 04-16 7278 1,114 04-16 7279 1,449 0406 90 39 04-15 7254 l  04-15 7255 1,620 04-15 7256 1,850 04-15 7257 1,114 04-15 7258 1,449 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 3 697,3 4221,6 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 20. 4 . 92 Official Journal of the European Communities No L 103/ 17 Positive Negative Denmark France Greece Ireland CN code Table Notes Germany Portugal United Kingdom Belgium/ Luxem ­ bourg ItalyAdditional code Nether ­ lands Spain F1 PutDM Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 85 0406 90 89 3 697,3 4 221,6 2 541,9 3 307,8 5 724,2 3 697,3 4 221,6 ¢2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 3 697,3 4 221,6 2 541,9 3 307,8 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 1,620 1,850 1,114 1,449 2,508 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 1,620 1,850 1,114 1,449 No L 103/18 Official Journal of the European Communities 20. 4. 92 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In  100 kg  0406 90 93 0406 90 99 2309 10 15 04-8 7226 04-8 7231 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 0,506 0,736 1,850 1,449 0,736 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 1 155,4 1 680,6 4 221,6 3 307,8 1 680,6 358,7 717,5 1 076,2 1 345,3 1 506,7 1 614,3 56,1 112,1 168,2 210,2 235.4 252.3 594,7 1 189,4 1 784,2 2 230,2 2 497,8 2 676,2 358,7 717.5 1 076,2 1 345,3 1 506,7 1 614,3 56,1 112,1 168,2 210,2 235.4 252,3 594,7 1 189,4 1 784,2 2 230,2 2 497,8 2 676,2 2309 10 19 20. 4 . 92 Official Journal of the European Communities No L 103/19 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode v Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Italy DM m Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 10 39 2309 10 59 23-14 7553 0,157 358,7 23-14 7554 0,314 717,5 23-14 7555 0,472 1 076,2 23-14 7556 0,589 1 345,3 23-14 7557 0,660 1 506,7 23-14 7558 I 0,707 1 614,3 23-14 7559 0,025 56,1 23-14 7569 0,049 112,1 23-14 7573 0,074 168,2 23-14 7574 0,092 210,2 23-14 7577 0,103 235,4 23-14 7578 I 0,111 252,3 23-14 7579 0,261 594,7 23-14 7580 0,521 1 189,4 23-14 7581 0,782 1 784,2 23-14 7582 0,977 2 230,2 23-14 7583 1,095 2 497,8 23-14 7584 i;i73 2 676,2 23-14 7885   23-14 7553 0,157 358,7 23-14 7554 0,314 717,5 23-14 7555 I 0,472 1 076,2 23-14 7556 0,589 1 345,3 23-14 7557 0,660 1 506,7 23-14 7558 r 0,707 1 614,3 23-14 7559 0,025 56,1 23-14 7569 0,049 112,1 23-14 7573 0,074 168,2 23-14 7574 0,092 210,2 23-14 7577 0,103 235,4 23-14 7578 0,111 252,3 23-14 7579 0,261 594,7 23-14 7580 0,521 1 189,4 23-14 7581 0,782 1 784,2 23-14 7582 0,977 2 230,2 23-14 7583 1,095 2 497,8 23-14 7584 1,173 2 676,2 23-14 7885   23-14 7553 0,157 358,7 23-14 7554 I 0,314 717,5 23-14 7555 0,472 1 076,2 23-14 7556 0,589 1 345,3 23-14 7557 0,660 1 506,7 23-14 7558 0,707 1 614,3 23-14 7559 0,025 56,1 2309 10 70 No L 103/20 Official Journal of the European Communities 20 . 4. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lh FF Dr £ Irl  100 kg  2309 10 70 2309 90 35 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 112,1 168,2 210,2 235.4 252.3 594,7 1 189,4 1 784,2 2 230,2 2 497,8 2 676,2 358,7 717.5 1 076,2 1 345,3 1 506,7 1 614,3 56,1 112,1 168,2 210,2 235.4 252.3 594,7 1 189,4 1 784,2 2 230,2 2 497,8 2 676,2 358,7 717.5 1 076,2 1 345,3 1 506,7 1 614,3 56,1 112,1 168,2 210,2 235.4 252,3 594,7 1 189,4 2309 90 39 20 . 4 . 92 Official Journal of the European Communities No L 103/21 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 90 39 2309 90 49 1 784,2 2 230,2 2 497,8 2 676,2 358,7 717,5 1 076,2 1 345,3 1 506,7 1 614,3 56,1 112,1 168,2 210,2 235.4 252.3 594,7 1 189,4 1 784,2 2 230,2 2 497,8 2 676,2 358,7 717.5 1 076,2 1 345,3 1 506,7 1 614,3 56,1 112,1 168,2 210,2 235.4 252,3 594,7 1 189,4 1 784,2 2 230,2 2 497,8 2 676,2 358,7 717.5 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 0,472 0,589 0,660 0,707 0,025 0,049 0,074 0,092 0,103 0,111 0,261 0,521 0,782 0,977 1,095 1,173 0,157 0,314 2309 90 59 2309 90 70 No L 103/22 Official Journal of the European Communities 20.4.92 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland | DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2309 90 70 23-14 7555 0,472  100 kg  1 076,2 23-14 7556 I 0,589 1 345,3 23-14 7557 0,660 1 506,7 23-14 7558 0,707 1 614,3 23-14 7559 0,025 56,1 23-14 7569 0,049 112,1 23-14 7573 0,074 168,2 23-14 7574 0,092 210,2 23-14 7577 l 0,103 235,4 23-14 7578 0,111 252,3 23-14 7579 0,261 594,7 23-14 7580 0,521 1 189,4 23-14 7581 0,782 1 784,2 23-14 7582 I 0,977 2 230,2 23-14 7583 1,095 2 497,8 23-14 7584 1,173 2 676,2 \ 23-14 7885    % milk fat/100 kg product  a \ 0,024 55,0 b 0,026 60,3  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  c 0,011 25,4  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,013 29,7  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0,001 2,3  % sucrose/100 kg product  f 0,004 10,1 Annex For certain milk products , falling within CN codes 0401 , 0402, 0403 and 0404 , the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. 20. 4 . 92 Official Journal of the European Communities No L 103/23 PART 6 SECTOR WINE Monetary compensatory amounts Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl 2204 21 25 22-5 7431 o 569,2 22-5 7432 o 569,2 22-5 7434 o 24,5 22-5 7587 o 569,2 22-5 7588 o 24,5 2204 21 29 22-6 7438 o ­ 398,8 22-6 7439 (2) 398,8 22-6 7441 C) 24,5 22-6 7589 o 398,8 22-6 7590 o 24,5 2204 21 35 22-8 7449 O l 569,2 22-8 7451 C) 24,5 22-8 7591 o 569,2 22-8 7592 C) 24,5 2204 21 39 22-9 7455 o 398,8 22-9 7457 o 24,5 22-9 7593 o 398,8 22-9 7594 C) 24,5 2204 29 10 22-3 7426 C) 24,5 2204 29 25 22-11 7478 o 569,2 22-11 7479 C) 569,2 22-11 7480 o 569,2 22-11 7481 (2) l 569,2 22-1 1 7483 C) 24,5 22-11 7595 o 569,2 22-11 7596 o 24,5 2204 29 29 22-12 7487 (2) 398,8 22-12 7488 0 398,8 22-12 7490 C) 24,5 22-12 7597 O 398,8 22-12 7598 C) 24,5 2204 29 35 22-14 7498 (') 569,2 22-14 7499 o l 569,2 22-14 7518 0) 24,5 22-14 7599 O 569,2 No L 103/24 Official Journal of the European Communities 20. 4. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl 2204 29 35 22-14 7614 o 24,5 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 0 C) 0 c&gt; 398,8 24,5 398,8 24,5 0) Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi. 20 . 4 . 92 Official Journal of the European Communities No L 103/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs . Dkr . Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  CN code Table Additionalcode Notes 1701 11 10 17-5 7334 0 17-5 7335 1701 11 90 17-5 7334 C) 17-5 7335 1701 12 10 17-5 7334 0 17-5 7335 1701 12 90 17-5 7334 o 17-5 7335 1701 91 00 17-6 7337 o 1701 99 10 17-7 7340 1701 99 90 17-7 7340 1702 30 10 17-8 7341 I 1702 40 10 17-8 7341 1702 60 10 17-8 7341 1702 60 90 17-10 7345 0 17-10 7346 0 17-10 7347 o 1702 90 30 17-8 7341 \ 1702 90 60 17-11 7349 o 17-11 7350 C) 17-11 7351 o 1702 90 71 17-12 7353 0 1702 90 90 17-10 7345 0 17-10 7346 O 17-10 7347 C) 2106 90 30 21-5 7419 \ 2106 90 59 21-6 7423 0 21-6 7424 C) 21-6 7425 o  100 kg of dry matter   % sucrose content and 100 kg net   100 kg of dry matter   % sucrose content and 100 kg net  0,368 0,368 0,368 0,368 0,368 0,368 0,368 0,368 0,442 0,442 0,442 0,442 0,442 0,442 0,0044 0,0044 0,0044 0,442 0,0044 0,0044 0,0044 0,0044 0,0044 0,0044 0,0044 0,442 0,0044 0,0044 0,0044 839,4 839,4 839,4 839,4 839,4 839,4 839,4 839,4 1 007,7 1 007,7 1 007,7 1 007,7 1 007,7 1 007,7 10,077 10,077 10,077 1 007,7 10,077 10,077 10,077 10,077 10,077 10,077 10,077 1 007,7 10,077 10,077 10,077  100 kg of dry matter   °/o sucrose content and 100 kg net  No L 103/26 Official Journal of the European Communities 20. 4. 92 0) Where the yield of the raw sugar diners from that of the standard quality defined by Regulation (EEC) No 431/68 (OJ No L 89, 10 . 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968, p. 42). (*) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. O The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 20 . 4 . 92 Official Journal of the European Communities No L 103/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2 676,2 2 978,6 4 214,0 2 676,2 2 978,6 4 214,0 1 049,2 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 * * * * * * * 7632 * 7632 * * * » * * * * * 7832 * No L 103/28 Official Journal of the European Communities 20 . 4. 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrF1 £DM Pta Esc £ Irl  100 kg  1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 * * » 7632 « ¢ * * * * * * * * « 7633 7634 * * « ¢ * * * * 6585 7585 6586 7586 # * 7001 7002 7003 7004 785,1 866,5 999,7 1 223,9 20. 4. 92 Official Journal of the European Communities No L 103/29 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl  100 kg  2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 843,4 816,2 1 160,9 816,2 1 160,9 843,4 955,4 828,9 785.1 782,8 964.2 1 218,1 894,8 1 076,2 1 330,1 831,8 1 022,2 1 203,6 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 No L 103/30 Official Journal of the European Communities 20 . 4. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  ..... .... 7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 969,4 1 159,8 1 124,0 1 341,7 1 532,1 1 713,5 1 967,4 1 236,0 1 453,7 1 644,1 1 825,5 2 079,4 1 363,4 1 581,1 1 771,5 1 952,9 1 501,0 1 718,7 1 909,1 2 007,2 2 224,9 2 415,3 2 596,7 2 850,6 2 119,2 2 336,9 2 527,3 2 708,7 2 962,6 2 246,6 2 464,3 2 654,7 2 836,1 2 384,2 2 601,9 2 792,3 3 907,3 4 125,0 4 315,4 4 496,8 4 750,7 4 019,3 4 237,0 4 427,4 4 608,8 20. 4. 92 Official Journal of the European Communities No L 103/31 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 4146,7 4 364,4 4 554,8 4 284,3 4 502,0 979.7 837.8 1 091,7 783,8 965,2 921,4 919,1 1 100,5 1 354,4 840,7 1 031,1 1 212,5 1 466,4 968,1 1 158,5 1 339,9 888,0 1 105,7 1 296,1 1 260,3 1 478,0 1 668,4 1 849,8 2 103,7 1 372,3 ¢ O C) O O C) c&gt; C) C) C) 0 o o C) C) C) C) o C) 0 o o o C&gt; o 0) C) c&gt; C) o O C) (l) C) C) C) (l) C) C) (l) C) JSfo L 103/32 Official Journal of the European Communities 20 . 4. 92 Positive Negative CN code Table Additionalcode Germany Nether ­ lands Spain Portugal United Kingdom Ireland Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Pta Esc £ £ IrlF1  100 kg   7146 0)  1 590,0  7147 (')  1 780,4  7148 (')  1 961,8  7149 0)  2 215,7  7150 O  1 *99,7  7151 (*)  1 717,4  7152 f)  1 907,8  7153 0)  2 089,2  7155 O  1 637,3  7156 O  1 855,0  7157 0  2 045,4  7160 (')  2 143,5  7161 0)  2 361,2  7162 ( »)  2 551,6  7163 0)  2 733,0  7164 ( »)  2 986,9  7165 C)  2 255,5  7166 O  2 473&gt;2  7167 O  2 663,6  7168 0)  2 845,0  7169 (')  3 098,9  7170 0  2 382,9  7171 (')  2 600,6  7172 (*)  2 791,0  7173 (&gt;)  2 972,4  7175 0  2 520,5  7176 (')  2 738,2  7177 (')  2 928,6  7180 0)  4 043,6  7181 (*)  4 261,3  7182 (')  4 451,7  7183 (')  4 633,1  7185 ( »)  4 155,6  7186 ( »)  4 373,3  7187 (&gt;)  4 563,7  7188 O  4 745,1  7190 C)  4 283,0  7191 (')  4 500,7  7192 (')  4 691,1  7195 C)  4 420,6  7196 0)  4 638,3  7200 (*)  916,8  7201 0)  1 134,5  7202 0)  1 324,9  7203 C)  1 506,3 20. 4. 92 No L 103/33Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 1 760,2 1 028,8 1 246,5 1 436,9 1 618,3 1 872,2 1 156,2 1 373,9 1 564,3 1 745,7 1 293,8 1 511,5 1 701,9 1 431,4 1 649,1 2 172,7 2 390,4 2 580,8 2 762,2 3 016,1 2 284,7 2 502,4 2 692,8 2 874,2 3 128,1 2 412,1 2 629,8 2 820,2 3 001,6 2 549,7 2 767,4 1 220,8 1 438,5 1 628,9 1 810,3 2 064,2 1 332,8 1 550,5 1 740,9 1 922,3 2 176,2 1 460,2 1 677,9 1 868,3 2 049,7 0) C) O C) C) C) 0 C) o o 0) n o o o o o C) o o C) o o o o (l) 0 ( l) C) o o o 0 o o C) 0) C) o (l) 0 0 C) C) 0 No L 103/34 Official Journal of the European Communities 20 . 4 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr lit FF DrDM F1 Pta Esc £ £ Irl  100 kg  7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 O O O O C) C&gt; C) C) C) o c&gt; o o o o o o c&gt; o o c&gt; o C) C) o C) C) o 0 o C) C) 0 o C) C) C) C) C) 0) C) C) C) c&gt; C) 1 597,8 1 815,5 2 005,9 1 735,4 1 953,1 2 354,5 2 572,2 2 762,6 2 944,0 3 197,9 2 466,5 2 684,2 2 874,6 3 056,0 3 309,9 2 593,9 2 811,6 3 002,0 3 183,4 2 731,5 2 949,2 2 869,1 1 521,7 1 739j4 1 929,8 2 111,2 2 365,1 1 633,7 1 851,4 2 041,8 2 223,2 2 477,1 1 761,1 1 978,8 2 169,2 2 350,6 1 898,7 2 116,4 2 306,8 2 036,3 2 254,0 2 509,6 2 727,3 2 917,7 3 099,1 20 . 4 . 92 Official Journal of the European Communities No L 103/35 Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 3 353,0 2 621,6 2 839,3 3 029,7 3 211,1 2 749,0 2 966,7 3 157,1 2 886,6 3 104,3 1 758,9 1 976,6 2 167,0 2 348,4 2 602,3 1 870,9 2 088,6 2 279,0 2 460,4 2 714,3 1 998,3 2 216,0 2 406,4 2 587,8 2 135,9 2 353,6 2 544,0 2 273,5 2 491,2 2 648,4 2 973,1 3 056,5 3 237,9 3 491,8 2 760,4 2 978,1 3 168,5 3 349,9 2 887,8 3 105,5 3 295,9 3 025,4 3 243,1 2 655,9 2 873,6 /1\ C) o o o o (') o C) 0) C) C) /1\ 0 C) C) 0) C) C) C) 0) o 0) C) 0 0 C) C) C) C) C) (l) o 0) o 0) C) (l) o C) C) o C) C) o Official Journal of the European CommunitiesNo L 103/36 20 . 4 . 92 Negative Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ I 7602 /i\  l 7603 0)   l 7604 C&gt;   7605 C)   7606 C)  -  7607 (l&gt;  7608 o   7609 C&gt;   7610   7611 e&gt;   7612 o   7613 o   7615 o   7616 O   7620 (1)  7700 c&gt;   7701 o   7702 I _  7703 c&gt;   7705 O   7706 o   7707 C)   7708 C)   7710 o  _ 7711 o   7712 C)   7715 C)   7716 0   7720 0   7721 0)   \ 7722 n  7723 C)   7725 o   7726 n '  7727 C)   7728 0   7730 ( l)   7731 C)   ' 7732 o   7735 0)   7736 e&gt;   7740 C)   7741 C)   7742 n   7745 C)  3 064,0 3 245,4 3 499,3 2 767,9 2 985,6 3 176,0 3 357,4 3 611,3 2 895,3 3 113,0 3 303,4 3 484,8 3 032,9 3 250,6 3 170,5 3 061,8 3 279,5 3 469,9 3 651,3 3 173,8 3 391,5 3 581,9 3 763,3 3 301,2 3 518,9 3 709,3 3 438,8 3 656,5 2 862,8 3 080,5 3 270,9 3 452,3 2 974,8 3 192,5 3 382,9 3 564,3 3 102,2 3 319,9 3 510,3 3 239,8 3 457,5 3 680,7 3 898,4 4 088,8 3 792,7 20 . 4 . 92 Official Journal of the European Communities No L 103/37 Positive Negative Germany Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Spain F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Esc  100 kg  7746 O  4 010,4 7747 C)  4 200,8 7750 0)  3 920,1 7751 (')  4 137,8 7758   7759   7760 0)  4 498,7 7761 O  4 716,4 7762 O  4 906,8 7765 O  4 610,7 7766 0  4 828,4 7768 I '  889,3 7769  1 107,0 7770 O  4 738,1 7771 o  4 955,8 7778  1 638,6 7779  1 856,3 7780 o  5 316,6 7781 o 2,424 5 534,3 7785 C)  5 428,6 7786 o 2,474 5 646,3 7788  2 521,8 7789  2 739,5 7798 o   7799 C)  868,6 7800 2,439 5 566,6 7801 2,534 5 784,3 7802 2,618 5 974,7 7805 2,489 5 678,6 7806 2,584 5 896,3 7807 2,668 6 086,7 7808 (l)  1 025,6 7809 (l)  1 243,3 7810 2,543 5 806,0 7811 2,638 6 023,7 7818 (l)  1 774,9 7819 0  1 992,6 7820 o 2,499 5 702,9 7821 0) 2,594 5 920,6 7822 C) 2,678 6 111,0 7825 C) 2,549 5 814,9 7826 C) 2,644 6 032,6 7827 C) 2,728 6 223,0 7828 n  2 658,1 7829 n  2 875,8 No L 103/38 Official Journal of the European Communities 20. 4. 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc  100 kg  7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 ¢ 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 O C) O C) c&gt; C) C) o o o C) C) C) C) C) C) C) C) C) C) o C) C) c&gt; o C) C) O C) C) 0 o C) o C) C) 0 0 C) C) o C) C) C) C) 2,603 2,698 5 942,3 6 160,0 2 687,3 862,1 1 116,0 792,7 974,1 1 228,0 920.1 1 101,5 867.3 1 057,7 787.2 1 004,9 862,5 1 043,9 1 297,8 784,1 974,5 1 155,9 1 409,8 911,5 1 101,9 1 283,3 831.4 1 049,1 1 239,5 969,0 1 186,7 853,9 1 044,3 1 225,7 20 . 4. 92 Official Journal of the European Communities No L 103/39 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg DM Fl Pu Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg  7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 0 O 0 C) C) 0 0 C) 0 0 0 C) 0 0 0 C) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1 479,6 965,9 1 156,3 1 337,7 1 591,6 875,6 1 093,3 1 283,7 1 465,1 1 013,2 1 230,9 1 421,3 1 150,8 1 368,5 908,8 1 126,5 1 316,9 1 498,3 1 752,2 1 020,8 1 238,5 1 428,9 1 610,3 1 864,2 1 148,2 1 365,9 1 556,3 1 737,7 1 285,8 1 503,5 1 693,9 1 423,4 1 641,1 1 317,8 1 535,5 1 725,9 1 907,3 2 161,2 1 429,8 1 647,5 1 837,9 2 019,3 2 273,2 1 557,2 No L 103/40 Official Journal of the European Communities 20 . 4 . 92 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ 1  100 kg   I 7971 o  1 774,9  l 7972 C)  1 965,3  7973 o  2 146,7  7975 o  1 694,8  7976 f)  1 912,5  7977 o  2 102,9  7978 (l)  1 832,4  . 7979 o  2 050,1  7980 o  2 044,8  7981  2 262,5  7982 (1 )  2 452,9  7983 o  2 634,3  7984 o  2 888,2  7985 o  ' 2 156,8  7986 o  2 374,5  7987 (')  2 564,9 '  7988 C)  2 746,3  7990 o  2 284,2  7991 o  2 501,9  7992 C)  2 692,3  7995 o  2 421,8  7996 o .  2 639,5 Amounts to be deducted 51xx 0,030 69,8  52xx 0,064 147,6  53xx 0,102 236,1  54xx 0,141 326,4  55xx 0,201 465,5  56xx 0,291 675,0  570x 0,452 1 047,3  571x 0,452 1 047,3  572x 0,632 1 466,3  573x 0,632 1 466,3  574x l 0,813 1 885,2  5750 0,813 1 885,2  5751 0,813 1 885,2  5760 0,993 2 304,1  5761 0,993 2 304,1  5762 0,993 2 304,1  5765 I 0,993 2 304,1  5766 0,993 2 304,1  5770 0,993 2 304,1  5771 0,993 2 304,1 20. 4. 92 Official Journal of the European Communities No L 103/41* CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ I I  100 kg   \ 5780 \ I 1,174 I 2 723,1  \ 5781 l l 1,174 l 2 723,1  \ 5785 l 1,174 2 723,1  5786 1,174 l 2 723,1 _ 579x 0,030 69,8  5808 0,030 69,8  5809 0,030 l 69,8  5818 0,030 69,8 _ 5819 0,030 69,8  582x 0,030 69,8  5830 0,030 69,8  5831 0,030 l 69,8  5838 0,064 l 147,6  584x 0,064 147,6  585x 0,064 147,6  586x 0,102 236,1  587x 0,102 236,1  590x 0,141 326,4  591x 0,141 l 326,4  594x 0,201 465,5  595x 0,201 l 465,5  596x I 0,291 675,0  . 597x 0,291 675,0  598x 0,452 1 047,3  599x \ 0,452 1 047,3 Amounts to be deducted I 61 xx 0,026 60,6  62xx 0,055 128,1  63xx 0,088 205,0  64xx 0,122 283,3  65xx \ 0,174 404,1  l 66xx \ 0,253 585,9  l 670x 0,392 909,2  67 lx 0,392 909,2  672x 0,549 1 272,8  673x 0,549 1 272,8  674x 0,706 1 636,5  6750 0,706 1 636,5  l 6751 0,706 1 636,5  6760 0,862 2 000,2  6761 0,862 2 000,2  6762 0,862 2 000,2  6765 0,862 2 000,2 No L 103/42 Official Journal of the European Communities 20. 4. 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 0,862 0,862 0,862 1,019 1,019 1,019 1,019 0,026 0,026 0,026 0,026 0,026 0,026 0,026 0,026 0,055 0,055 0,055 0,088 0,088 0,122 0,122 0,174 0,174 0,253 0,253 0,392 0,392 2 000,2 2 000,2 2 000,2 2 363,8 2 363,8 2 363,8 2 363,8 60,6 60,6 60,6 60,6 60,6 60,6 60,6 60,6 128,1 128,1 128,1 205,0 205,0 283,3 283,3 404.1 404.1 585,9 585,9 909.2 909,2 20. 4. 92 Official Journal of the European Communities No L 103/43 (*) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 153, 17. 6. 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : StarekfGlucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then die amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 103/44 Official Journal of the European Communities 20 . 4 . 92 ANNEX II Monetary coefficients Products Member States I I I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine   1,010 1,010 1,010 1,010  '   1,072 1,072 1,072 1,072 1,037 1,037  0,972 0,972 0,976 0,976 0,986 0,986 0,986 0,986  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,010 1,010 1,010 1,010     1,072 1,072 1,072 1,072 ,  0,972 0,976 0,972 0,976 0,986 0,986 0,986 0,986 20 . 4 . 92 Official Journal of the European Communities No L 103/45 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , monetary compensatory amounts fixed in advance from 20 April 1992 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Greece Beef and veal Milk and milk products Eggs and poultrymeat 0,681935 0,681935 0,522407 The - beginning of the 1992/93 marketing year for the sectors concerned